IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Rebecca C. Jones,                    :
                    Petitioner       :
                                     :
      v.                             :    No. 1690 C.D. 2017
                                     :
Pennsylvania Department of           :
Education,                           :
                 Respondent          :


                                    ORDER

      AND NOW, this 27th day of June, 2019, IT IS HEREBY ORDERED that the
above-captioned opinion filed October 4, 2018, shall remain a MEMORANDUM
OPINION and it shall not be reported. IT IS HEREBY ORDERED that the
MEMORANDUM OPINION shall be UNSEALED.




                                 ELLEN CEISLER, Judge